OPINION OF THE COURT
LEROY H. MOE, Circuit Judge.
The trial court’s dismissal of this case by its order of acquittal entered October 12, 1989 is reversed and the case remanded for further proceedings. In reversing and remanding the case, this Court makes the following findings:
A defendant may waive jury trial but such waiver must be knowing, voluntary, intelligently given, and with the consent of the State. Section 2.260 Fla. R. Crim. Pro. The facts in this case do not remotely suggest *54that the Defendant waived a jury trial or that the State consented to this waiver.
The trial court erred by not providing a jury trial to a defendant charged with driving under the influence under Section 316.193(1) Fla. Stat. Since 1983, Section 316.1934(4), Fla. Stat. granted the right to a jury trial to defendants charged with driving under the influence under Section 316.193(1) Fla. Stats.
REVERSED AND REMANDED.
DONE AND ORDERED in Chambers, at the Broward County Courthouse, 201 Southeast Sixth Street, Fort Lauderdale, Broward County, Florida 33301, this 10th day of April, 1990.